Title: To Thomas Jefferson from John Dickinson, 21 February 1801
From: Dickinson, John
To: Jefferson, Thomas



My Dear Friend,
Wilmington the 21st of the 2d. Month 1801

Amidst the many and important Affairs that must engage thy Attention at this Time, my Heart impells Me to congratulate our Country and of Course thyself, on thy Promotion to the high Office of presiding over her Wellfare.

What I have felt for several Years, and what I now hope, it is needless and would be difficult to express.
As to the past, as far as I am enabled to form a Judgment, I believe, that our Minds have been in perfect Unison.
As to the future, thou art to be the principal Actor, and among Millions of deeply interested Free men willing ready and expecting to give merited Applauses, I, if I live, am to be a Spectator.
Nor, probably, is the Influence of our Transactions to be confined within the Limits of our own Land.
Perhaps, We are the selected People upon Earth, from whom large Portions of Mankind are to learn, that Liberty is really a transcendent Blessing, as capable by its enlightened Energies of calmly dissipating its internal Enemies, as of triumphantly repelling its foreign Foes.
May Events be propitious; and I trust, they will be.
The adorable Creator of the world is infinitely benevolent, tho it is impossible for our finite Capacities to comprehend all his Dispensations. However, We know enough to excite our warmest Gratitude and firmest Confidence.
My Belief is unhesitating, that by his superintending Providence a Period greatly favorable is commencing in the Destinies of the Human Race.
That he may be pleased to honour thee, as an Instrument for advancing his gracious Purposes, and that he may be thy Guide and Protector, is the ardent Wish, the fervent Prayer of thy truely affectionate Friend

John Dickinson

